Citation Nr: 0127233	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  01-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is the veteran's surviving spouse for 
Department of Veterans Affairs (VA) benefit purposes.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty as a New Philippine Scout from 
May 1946 to May 1949.  This matter comes to the Board of 
Veterans' Appeals (Board) from a February 2001 administrative 
decision by the VA Regional Office (RO), in which the RO 
determined that the appellant was not the veteran's surviving 
spouse for VA benefit purposes.  The appellant perfected an 
appeal of that determination.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and obtained any relevant evidence 
designated by the appellant in order to assist her in 
substantiating her claim for VA benefits.

2.  The appellant was not the lawful spouse of the veteran at 
the time of his death in January 2000.

3.  The appellant married the veteran in May 1995 and 
continuously cohabited with him until his death in January 
2000.

4.  The appellant's marriage to the veteran in May 1995 was 
invalid due to a legal impediment, that being the veteran's 
existing marriage to another individual.

5.  The appellant entered into the marriage in May 1995 
without knowledge of the impediment.

6.  The veteran's legal surviving spouse has been found to be 
entitled to gratuitous death benefits from VA.



CONCLUSION OF LAW

The appellant is not the veteran's surviving spouse for VA 
benefit purposes.  38 U.S.C.A. §§ 101(3), 101(31), 103, 1318, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.1(j), 3.50, 
3.52 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran has been entitled to VA compensation benefits 
based on a disability rating of 100 percent since March 1952.  
Shortly after becoming entitled to benefits he reported 
having married C.F.C. in June 1951, and his benefits were 
increased accordingly.  He subsequently reported the births 
of multiple children by C.F.C. through the 1950s, all of whom 
were found to be valid dependents.  He presented multiple 
dependency questionnaires in which he indicated that he 
continued to reside with C.F.C. and their children.  In 
September 1976 he submitted a marriage certificate showing 
that he and C.F.C. had been married by a parish priest in 
June 1951.  Throughout his marriage to C.F.C. they resided in 
the Republic of the Philippines.

In an August 1977 statement C.F.C. reported that following 
their marriage in June 1951 she and the veteran had lived 
together as man and wife until April 1977, when he left the 
home.  She also reported that beginning in 1975 he had had a 
relationship with another woman, which resulted in the birth 
of a child in October 1976.  When the veteran left the home 
in April 1977 he began living with a third woman, and 
continued to do so.  C.F.C. claimed to have been abandoned by 
the veteran, and requested an apportionment of his 
compensation benefits.  The RO notified the veteran of her 
request, and asked him to submit information in response.  He 
then submitted a dependency questionnaire showing that he and 
C.F.C. had separated in April 1977 due to disharmony.  He 
then agreed to an apportionment of his benefits for C.F.C.  
In a February 1978 decision the RO granted C.F.C. an 
apportionment of the veteran's benefits.

The veteran submitted multiple statements regarding the 
apportionment to C.F.C., whom he referred to as his wife, 
through December 1985.  In a December 1985 dependency 
questionnaire he reported that his marriage to C.F.C. had not 
terminated, but that they were not then living together.  He 
also presented affidavits from two of his daughters in which 
they attested that in 1976 their mother, C.F.C., had 
conferred with a "witch" and poisoned the veteran, and that 
on learning this the veteran left the home.

In August 1994 the veteran submitted a decree of divorce 
issued by the Second Judicial Court of the State of Nevada, 
County of Washoe, showing that his marriage to C.F.C. had 
been dissolved in February 1985.  The divorce decree 
indicates that the veteran had resided in the State of Nevada 
for at least six weeks prior to the grant of the divorce.  
The veteran had previously reported multiple changes of 
address to different residences in the United States and the 
Philippines, while C.F.C. continued to reside in the 
Philippines.  In a September 1994 statement C.F.C. stated 
that she was not aware of the veteran having filed a court 
action seeking a divorce, although he had lived with two 
other women since their separation (including the appellant), 
and that her apportionment should not be terminated.  The RO 
terminated her apportionment effective March 1, 1985.

The veteran subsequently submitted a marriage certificate 
showing that he married the appellant in May 1995, and a 
birth certificate documenting the birth of their child in 
January 1995.  In an October 1995 dependency questionnaire he 
stated that his marriage to C.F.C. had terminated in February 
1985 due to divorce, that he had married the appellant in May 
1995, and that prior to his marriage to the appellant they 
had had five illegitimate children, the first one having been 
born in December 1987.  He also stated that he and the 
appellant had lived together as man and wife since mid-1986.  
His VA benefits were then augmented for a dependent spouse 
and five children.

C.F.C. requested reinstatement of her apportionment in April 
1999.  She then asserted that the February 1985 divorce 
decree was invalid, in that she had not received notice of 
the court proceedings, and that she continued to be the 
veteran's legal spouse.  In developing the eligibility of 
C.F.C. for an apportionment of the veteran's VA benefits, the 
RO asked the veteran to submit additional evidence regarding 
the validity of his marriage to the appellant.  He then 
submitted an "Affidavit in Lieu of Certificate of Legal 
Capacity to Contract Marriage for American Citizens," which 
was signed by the Vice Consul of the United States at the 
United States Consulate in the Philippines.  In that document 
the veteran attested that he was a citizen of the United 
States; that he was a legal resident of California; that he 
had an address in the Philippines; that his marriage to 
C.F.C. had terminated by divorce in February 1985 by the 
State of Nevada; that he was marrying the appellant, who was 
of legal age and a citizen of the Philippines; and that there 
was no impediment to his marriage to the appellant.  He also 
submitted a copy of his naturalization certificate showing 
that he had become a United States citizen in October 1993.

The RO then requested a legal opinion from the VA Regional 
Counsel regarding the validity of the veteran's divorce from 
C.F.C. in February 1985, and his subsequent marriage to the 
appellant in May 1995.  In a January 2000 opinion the 
Regional Counsel found that the veteran's divorce from C.F.C. 
was not valid under Philippine law, that the Philippine law 
applied to the case, and that his subsequent marriage to the 
appellant was not valid.  In rendering that opinion the 
Regional Counsel noted that both the veteran and C.F.C. were 
citizens of the Philippines when they married in June 1951; 
that the veteran had divorced C.F.C. in Nevada in February 
1985; and that the veteran had not become a United States 
citizen until October 1993.  He found that in accordance with 
38 C.F.R. § 3.1(j) the validity of the veteran's marriage to 
the appellant in May 1995 had to be determined under the laws 
of the place where they resided at the time of the marriage 
or when the right to benefits accrued, both of which occurred 
in the Philippines.  According to the Civil Code of the 
Philippines, which was in effect in February 1985, the law 
forbade divorce for citizens of the Philippines.  That 
prohibition extended to citizens of the Philippines who were 
living in other countries, including the United States.  
Because the veteran was a citizen of the Philippines in 
February 1985, and had not become a citizen of the United 
States until October 1993, he was not entitled to a divorce 
from C.F.C. and the Nevada divorce decree had no validity in 
the Philippines.  The Regional Counsel held that under 
Philippine law the veteran's marriage to C.F.C. had not 
terminated when he married the appellant in May 1995.

The death certificate shows that the veteran died in January 
2000.  Subsequently, both C.F.C. and the appellant claimed 
entitlement to Dependency and Indemnity Compensation as the 
veteran's surviving spouse.  In conjunction with her claim 
C.F.C. continued to assert that her separation from the 
veteran occurred because he left his family due to his 
relationships with other women.  In support of her claim the 
appellant submitted a February 1995 joint affidavit by 
herself and the veteran in which they attested that they had 
lived together as husband and wife since mid-1986, and that 
their relationship produced five children.  She also 
submitted an affidavit from a public official in which he 
attested that he had married the veteran and the appellant in 
accordance with the Civil Code of the Philippines and that he 
found no impediment to the marriage.  That affidavit was 
signed, however, prior to the marriage having taken place.

The RO requested a field examination in order to develop the 
reasons for the veteran's separation from C.F.C.  In a 
November 2000 affidavit C.F.C. again stated that the 
separation had occurred in April 1977 when the veteran left 
the conjugal home because he was a "womanizer."  He then 
moved in with another woman, and failed to provide C.F.C. 
with any financial support.  She stated that they attempted 
to reconcile, but that he did not want to leave the "other 
woman."  She denied having lived with any man as husband and 
wife following her separation from the veteran.  The field 
examiner interviewed neighbors of C.F.C., all of whom stated 
that C.F.C. had not remarried or cohabited since the 
veteran's death.

In a December 2000 statement the appellant asserted that the 
veteran was no longer married when their relationship began 
in April 1985, in that he had divorced his first wife in 
February 1985.  She stated that she believed that he was free 
to marry because he was familiar with the Philippine law 
regarding marriage and divorce (the veteran was apparently an 
attorney in the Philippines).  In her July 2001 substantive 
appeal the appellant contended that the veteran's separation 
from C.F.C. had occurred due to C.F.C.'s misconduct, and that 
C.F.C. had lacked the psychological capacity to comply with 
essential marital obligations.  The appellant stated that the 
veteran had divorced his first wife due to her immaturity and 
irresponsibility.  Other than a reference to the behavior of 
C.F.C. following the birth of their first child at least 25 
years prior to their separation, the appellant did not 
provide any specific information in explanation of C.F.C.'s 
"immaturity and irresponsibility."

Duty to Assist

The regulations pertaining to VA's duty to inform the 
appellant of the evidence needed to substantiate her claim 
and to assist her in developing the relevant evidence was 
recently revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  The change 
in the regulation is effective November 9, 2000, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
applies to all claims filed on or after November 9, 2000, or 
filed previously but not yet final as of that date.  Holliday 
v. Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, 14 Vet. App. 327 (2001) (per curiam), motion for 
review en banc denied, No. 99-1788 (U.S. Vet. App. May 24, 
2001) (per curiam) (en banc).

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the appellant of the evidence 
that is necessary to substantiate the claim.  VA will also 
inform the appellant which information and evidence, if any, 
that she is to provide and which information and evidence, if 
any, VA will attempt to obtain on her behalf.  VA will also 
request that the appellant provide any evidence in her 
possession that pertains to the claim.  VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, including making efforts 
to obtain the veteran's service records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
Federal department or agency, State or local government, 
private medical care provider, current or former employer, or 
other non-Federal governmental source.  Duty to Assist, 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

The RO informed the appellant of the evidence needed to 
substantiate her claim in October 2000 and November 2000.  
The RO provided the appellant a statement of the case in June 
2001, in which the RO informed the appellant of the 
regulatory requirements for establishing a valid or deemed 
marriage to the veteran, and the rationale for finding that a 
valid or deemed marriage did not exist.  The Board notes that 
the procedures applicable to simultaneously contested claims 
apply to this case, and finds that the RO properly followed 
those procedures in processing the appellant's appeal.  
38 C.F.R. §§ 20.500-20.504.  The RO notified the appellant 
that her case was being sent to the Board, and informed her 
that any additional evidence that she had should be submitted 
to the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the appellant of the 
evidence needed to substantiate her claim.

The RO obtained a legal opinion regarding the validity of the 
February 1985 divorce, and developed the circumstances 
pertaining to the veteran's separation from C.F.C. in 1977.  
The appellant has not indicated the existence of any other 
evidence that is relevant to the claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the appellant's claim and that VA has fulfilled its 
obligation to assist her in the development of the relevant 
evidence.

Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran's 
death was not due to his own willful misconduct and if the 
veteran received, or was entitled to receive, compensation at 
the time of his death for a service-connected disability that 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding his death.  38 U.S.C.A. 
§ 1318.

An individual is the veteran's surviving spouse if she 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage or at the time the right to benefits 
accrued, and who was the lawful spouse of the veteran at the 
time of his death.  In addition, she must have lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death, unless the separation was due to the 
misconduct of, or procured by, the veteran, without the fault 
of the spouse.  In order to qualify as the veteran's widow 
she must not have remarried, or lived with another person of 
the opposite sex and held herself out openly to the public to 
be the spouse of such other person.  38 U.S.C.A. §§ 101(3), 
101(31) 38 C.F.R. §§ 3.1(j), 3.50.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met:

(1) the marriage occurred one year or more before the 
veteran died, or existed for any period of time if a child 
was born of the purported marriage or prior to such 
marriage; 

(2) the claimant entered into the marriage without 
knowledge of the impediment; 

(3) the claimant cohabited with the veteran continuously 
from the date of marriage until his death;

(4) no claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period 
prior to the veteran's death.

38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

The determination as to whether the appellant is the 
veteran's surviving spouse for VA benefit purposes is based 
on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 1991 and Supp. 2001); D'Amico v. 
West, 209 F3d 1322 (Fed. Cir. 2000).

Analysis

According to the available evidence, the appellant and the 
veteran resided in the Philippines from the time of their 
marriage in May 1995 until his death in January 2000.  Thus, 
the law of the Philippines applies in determining the 
validity of their marriage; they resided in the Philippines 
when they married and the appellant's right to benefits 
accrued as the result of the marriage and her subsequent 
cohabitation with the veteran in that country.

According to the law in effect in the Philippines from August 
1950 to August 1988, it was a well-established that the 
Philippine law did not allow for the absolute divorce of the 
parties to a marriage.  The law did provide for relative 
divorce or legal separation.  A legal separation did not 
terminate the marriage and did not free the parties to marry 
others.  Arts. 97 to 108, Civil Code of the Philippines, Rep. 
Act No. 386.  In addition, Philippine law did not recognize a 
decree of divorce issued by a foreign court on the basis that 
the foreign court had no jurisdiction over citizens of the 
Philippines, and because divorce was contrary to the "morals, 
good customs, and public policy" applicable in the 
Philippines.  Ambrosio B. Padilla, The Family Code of the 
Philippines, Annotated 176 (1992 Ed.), (hereinafter the 
Family Code), citing Art. 15, Civil Code of the Philippines.  
Numerous decisions by the civil courts in the Philippines 
have held that a divorce decree issued in the State of Nevada 
for citizens of the Philippines is not valid.  Id. at 177.  
Because both the veteran and C.F.C. were citizens of the 
Philippines when the February 1985 divorce decree was issued 
by the Nevada court, and C.F.C. continued to reside in the 
Philippines, the veteran's attempted absolute divorce from 
her is not valid under Philippine law.  For that reason his 
marriage to C.F.C. never terminated.

The Civil Code of the Philippines ceased to be effective in 
August 1988, with the enactment of the Family Code of the 
Philippines.  The Family Code modified the laws pertaining to 
marriage and divorce found in the Civil Code, but the 
prohibition on divorce remained in effect.  Family Code at 1 
and 131.  According to the Civil Code and the Family Code, it 
is also a well-established principle of Philippine law that a 
bigamous marriage is void from its beginning.  Art. 80, Civil 
Code of the Philippines; Art. 35, the Family Code.  Because 
the veteran was legally married to C.F.C. at the time he 
married the appellant, the subsequent marriage to the 
appellant was bigamous and void as a matter of law.  Although 
the appellant submitted an affidavit from a public official 
in which he attested that he had found no impediment to her 
marriage to the veteran, that affidavit is not probative of 
whether such an impediment in fact existed.

The appellant argues that the veteran's marriage to C.F.C. 
was void because C.F.C. lacked the psychological capacity to 
comply with essential marital obligations.  Pursuant to the 
Family Code of the Philippines, "[a] marriage contracted by 
any party who, at the time of the celebration, was 
psychologically incapacitated to comply with the essential 
marital obligations of marriage, shall likewise be void even 
if such incapacity becomes manifest only after its 
solemnization (as amended)."  Art. 36, Family Code of the 
Philippines.  Because that provision apparently did not exist 
in the Civil Code of the Philippines, which was in effect 
when the veteran married C.F.C. in June 1951, it is not clear 
whether the provision applies to that marriage.  Regardless 
of its applicability, however, the psychological incapacity 
to comply with essential marital obligations creates a 
voidable marriage, not a void marriage.  In order to 
invalidate the veteran's marriage to C.F.C., a final court 
judgment declaring the marriage to be void is required.  Art. 
40, Family Code of the Philippines.  The appellant has not 
indicated that any such court action occurred prior to the 
veteran's death or prior to their marriage in May 1995.  
Those provisions of the Family Code do not, therefore, serve 
to invalidate the veteran's marriage to C.F.C.

In accordance with 38 C.F.R. § 3.52, the appellant's marriage 
to the veteran may be deemed valid if the four stated 
requirements are met.  Their attempted marriage was in 
existence for more than one year prior to the veteran's death 
in January 2000, in that the marriage occurred in May 1995.  
In addition, five children were born to the relationship.  
The appellant also stated that she was not aware of any 
impediment to the marriage, in that the veteran had obtained 
a divorce from C.F.C. which he claimed to be valid in the 
Philippines.  The evidence also indicates that the appellant 
cohabited with the veteran from the date of their marriage 
until his death.

In the February 2001 administrative decision here on appeal, 
the RO determined that C.F.C., not the appellant, qualified 
as the veteran's surviving spouse for VA benefit purposes and 
was, therefore, entitled to the gratuitous death benefits 
payable based on his service.  As previously stated, the 
evidence shows that C.F.C. was the lawful spouse of the 
veteran at the time of his death.  Although they did not 
continuously cohabit from the time of their marriage until 
his death, the RO determined that the separation was procured 
by the veteran, without the fault of C.F.C.  That 
determination is supported by the evidence.  

Although the veteran presented evidence in December 1985 
indicating that he had left home because C.F.C. was trying to 
poison him, the Board finds that that evidence is not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the credibility 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence).  The 
veteran had previously stated that the separation occurred 
due to disharmony, and he did not object to the grant of an 
apportionment of his VA benefits to C.F.C.  The Board finds, 
therefore, that the separation was procured by the veteran 
without the fault of C.F.C., and that C.F.C. is the veteran's 
surviving spouse for VA benefit purposes.

Because C.F.C. has been found to be entitled to gratuitous 
death benefits as the veteran's surviving spouse, the 
appellant's marriage to the veteran cannot be deemed valid.  
For these reasons the Board has determined that the appellant 
is not the veteran's surviving spouse for VA benefit 
purposes, and that the preponderance of the evidence is 
against her appeal to establish such entitlement.  


ORDER

The appellant's appeal to establish her status as the 
veteran's surviving spouse for VA benefit purposes is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

